Citation Nr: 0118902	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
service-connected bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a disability 
manifested by dizziness.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1959 through 
September 1962.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from an August 
2000 rating decision of the RO in Montgomery, Alabama that 
denied the veteran's claim for a compensable rating for 
bilateral sensorineural hearing loss and for entitlement to 
service connection for a disability manifested by dizziness.  
The veteran expressed his disagreement with this decision in 
a NOD filed in September 2000 and his appeal was perfected in 
February 2001.


REMAND

The veteran applied for VA benefits in May 2000 when he 
sought service connection for bilateral hearing loss, 
dizziness and bilateral tinnitus.  In August 2000, service 
connection was granted for bilateral sensorineural hearing 
loss and for tinnitus.  A noncompensable rating was assigned 
for hearing loss, and a 10 percent rating was assigned for 
tinnitus.  Service connection for dizziness, claimed as 
secondary to the hearing loss, was denied.  The 
noncompensable rating for bilateral hearing loss and the 
denial of the claim seeking service connection for dizziness 
are the two issues currently on appeal before the Board.

Service medical records clearly show that the veteran 
sustained hearing loss while in service.  At his separation 
examination in June 1962, the veteran reported an inservice 
history of earaches with colds, exposure to gunfire and 
working on a rifle range.  He stated he had experienced a 
loss of hearing in his right ear over the past 15 months.  
Physical examination revealed both eardrums were scarred, 
retracted and thickened.  The examiner diagnosed the veteran 
as having "deafness due to trauma, firing rang.  LOD Yes.  
H-1."

In July 2000, the veteran underwent a VA audiological 
examination for rating purposes.  At that time, his chief 
complaint was of bilateral tinnitus that caused him to have 
difficulty communicating with others.  The veteran did not 
complain of dizziness at the examination.  The veteran's 
puretone threshold average for the right ear was 58.75 
decibels and 41.25 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in each ear.  When evaluated in accordance with the 
regulations corresponding to Impairment of Auditory Acuity, 
the veteran's scores met the criteria for a 0 percent 
disability evaluation.  See 38 C.F.R. §§ 4.85, 4.86 (2000).  
Therefore, the RO assigned a noncompensable disability rating 
for hearing loss, and denied the claim for service connection 
for a disability manifested by dizziness.

After a thorough review of the claims file, the Board notes 
that on the veteran's NOD filed in September 2000, he 
indicated that he consulted with his family physician and a 
specialist for his symptoms of dizziness.  These records have 
not been associated with the claims file.  In addition, on 
the veteran's VA Form 9 filed in February 2001, he reported 
that he had received hearing aids from a VA hospital.  No 
records from a VA hospital concerning either hearing 
examinations or hearing aids have been associated with the 
claims file.

In reviewing the foregoing evidence, the Board finds that the 
RO should obtain and associate with the claims file the 
veteran's VA audiological records from any visits subsequent 
to his VA rating examination in July 2000, and medical 
records from any private health care providers.  The Board 
also concludes that an appropriate specialist should review 
this claim, and if further examination is deemed necessary, 
the veteran should be scheduled for such an examination.

In addition, the Board notes that there was been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran in 
writing and ask him to identify the places 
at which he underwent treatment for 
bilateral sensorineural hearing loss and 
for symptoms of dizziness.  After 
obtaining any appropriate authorization, 
the RO should attempt to obtain and 
associate with the claims file, the 
records the veteran identifies.  In any 
case, however, the RO should attempt to 
obtain copies of any medical records 
pertaining to the veteran from Samuel 
Gaskins, M.D., Tuscaloosa, Alabama and 
from James E. Shotts, Jr., M.D., 
Tuscaloosa, Alabama, regarding any visit 
where the veteran sought treatment for 
complaints of dizziness.

3. After the foregoing development is 
completed, the RO should review the 
evidence and re-evaluate the veteran's 
claims.  If the evidence so indicates, the 
RO should refer the file to the 
appropriate medical specialist for an 
opinion as to the etiology of any 
disability manifested by dizziness that is 
present.  If the RO determines that 
another VA audiological examination or any 
other sort of examination is warranted, 
then the veteran should be scheduled for 
such an examination.

When the foregoing development actions are complete, the RO 
should enter its determination regarding the appropriate 
evaluation for the veteran's bilateral sensorineural hearing 
loss and his disability manifested by symptoms of dizziness.  
If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



